DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
2. 	Claims 3, 21-37 were canceled. Claims 1, 6-11, 15, 19, 20 are now pending in the application. Claims 11, 15, 19 and 20 were withdrawn due to a previous restriction requirement. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 6-11, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade names muscone, muscenone delta, musk xylol and musk ketone. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify muscone, muscenone delta, musk xylol and musk ketone and, accordingly, the identification is inadequate. For the purpose of examination, the use of trademark/trade names muscone, muscenone delta, musk xylol and musk ketone will be assumed to mean (R)-3-Methylcyclopentadecanone, 3-methyl-5-cyclopentadecen-1-one, 1-(1,1-dimethylethyl)-3,5-dimethyl-2,4,6-trinitro- benzene, and 4-tert-butyl-2,6-dimethyl-3,5-dinitroacetophenone as set forth in the rejection below.
Claims 6-11, 15, 19 and 20 are rejected as being dependent on a rejected base claim.

Claim Analysis
5.	Summary of Claim 1:
A method for modifying an intensity or a sensitivity of a subject's perception of a musk odor, the method comprising,

contacting a subject with a positive allosteric modulator of formula (I) selected from the group consisting of (E,E)-2,4-decadienal, (E)-2-undecenal, (E,E)-2,4-nonadienal, (E)-2- tridecenal, (2E)-2-dodecenal, (2E,6Z)-2,6-nonadienal, (E,E)-2,6-nonadienal, (2E)-2,4- undecadienal, (2E)-2,4-dodecadienal, (E)-2-nonenal, (2E,4E,7Z)-decatrienal, (Z)-2-decenal, (E)-2- octenal, (E)-2-decenal, (Z)-4-(benzyloxy)but-2-enal, (E)-4- (benzyloxy)but-2-enal, (E)-4-cyclohexylidenebut-2-enal, (2E)-3-(4-methylphenyl)-2-propenal, (2E,5E)-6,10- dimethyl-2,5,9-undecatrienal, (2E)-7,8-dimethyl-2,7-nonadienal, methyl(5E)-7-oxo-5- heptenoate, (2E)-7-methyl-2,6-octadienal, (2E)-6,6-dimethyl-2-heptenal, (+-)-(2E)-5,9- dimethyl-2,8-decadienal, (E)-2-tetradecenal, and (E)-8-methoxy-4,8-dimethylnon-2-enal;

wherein the subject is contacted with the positive allosteric modulator in an amount sufficient to modify an intensity or sensitivity of a perception of the musk odor in the subject; and

wherein the method further comprises contacting the subject with at least one musk compound selected from the group consisting of muscone, muscenone delta, musk xylol and musk ketone.

 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzer et al. (US PG Pub 2017/0362532 A1) as listed on the IDS dated 5/5/2020.
	Regarding claim 1, Pelzer et al. teach a method comprising adding hexadeca-8,15-dienal to a composition wherein hexadeca-8,15-dienal corresponds to the following structure (claim 18):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein the hexadeca-8,15-dienal is used for conveying, modifying and /or intensifying a musk scent note in a fragrance composition by admixing a sensually effective amount of the substance or of a substance mixture (claims 21 and 29, [0029]) containing the hexadeca-8,15-dienal and wherein the main ingredient of naturally occurring musk is muscone [0004], thereby reading on the contacting the subject with at least one musk compound selected from the group consisting of a macrocyclic ketone. 
The difference between the present claim and the disclosure of Pelzer et al. is the requirement of a double bond being in the 2-position.
Although the reference fails to incorporate a double bond at the 2-position, or the carbon chain being 14 carbons, the similarity between the chemical structures having a single bond and a double bond at the 2-position and carbon chains being 14 carbons and 16 carbons are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed structure with a double bond instead of a single bond at the 2-position, and to make the chain 14 carbons instead of 16 carbons. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Pelzer et al. do not particularly teach the hexadeca-8,15-dienal in contact with at least one musk compound consisting of macrocyclic ketone and nitromusk.
However, Pelzer et al. teach the hexadeca-8,15-dienal is used for conveying, modifying and /or intensifying a musk scent note in a fragrance mixture (claims 21, 27 and 29, [0029]). Pelzer et al. teach there is a need for further fragrances and fragrance compositions with a musk note [0006], and also teach the main ingredient of naturally occurring musk is muscone [0004]. Pelzer et al. offer the motivation of adding hexadeca-8,15-dienal to other musk containing compounds in order to convey, modify or intensify a musk scent. As such, it would have been obvious to one of ordinary skill in the art to use the hexadeca-8,15-dienal in combination with the muscone in order to modify the intensity the perception of the musk odor, thereby arriving at the claimed invention.
	Regarding claims 7, 10, Pelzer et al. teach additional fragrances with which hexadeca-8,15-dienal can be combined with, such as musk seed oil and musk tincture [0061].
	Regarding claims 6 and 8-9, Pelzer et al. teach a perfuming composition and consumer products (claim 27).
		
9.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoukian et al. (US PG Pub 2017/0166836 A1).
	Regarding claims 1, 3, 6-10, Bedoukian et al. teach a method of imparting a fragrance or flavor to a consumer product by adding to the consumer product a fragrance or flavor composition containing at least one isomeric alkadienal in an amount effective to impart the fragrance or flavor to the consumer product (claim 20), wherein the preferred alkadienals are (claim 10):


    PNG
    media_image2.png
    654
    382
    media_image2.png
    Greyscale


wherein the at least one isomeric alkadienal is combined with macrolactone-musks (claim 14) thereby reading on the contacting the subject with at least one musk compound selected from the group consisting of macrocyclic ketones and muscone as required by instant claims 35 and 36.
	Bedoukian et al. do not teach the method for modifying an intensity of a sensitivity of a subject’s perception of a musk odor in particular.
	However, Bedoukian et al. teach a method of imparting a fragrance or flavor to a consumer product by adding to the consumer product a fragrance or flavor composition containing at least one isomeric alkadienal in an amount effective to impart the fragrance or flavor to the consumer product, such as a perfume application [0030], wherein the alkadienals are the same as required by the instant claim, and wherein the alkadienals are added to musk compounds. As such, it would have been obvious to one of ordinary skill in the art to use the alkadienals of Bedoukian et al. to modifying the intensity or sensitivity of a subject’s perception of musk odor, as the alkadienals are known to impart a fragrance and are further added to a musk compound. 
	


Response to Arguments
10.	 Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.  
Regarding the rejections over Pelzer and Bedoukian, Applicant states “to advance prosecution, claim 1 has been amended to reflect the exemplified embodiments.” 
	In response, it is noted that the instant specification demonstrates an effect for specific compounds encompassed in amended claim 1 with muscenone, muscone, musk xylol and musk ketone in Tables 2, 3a and 3b and the Figures. However, the list of compounds in amended claim 1 is broader in scope than the compounds in the experimental data. For example, no data was found for (Z)-4-(benzyloxy)but-2-enal, (E)-4- (benzyloxy)but-2-enal, (E)-4-cyclohexylidenebut-2-enal, (2E)-3-(4-methylphenyl)-2-propenal, (2E,5E)-6,10- dimethyl-2,5,9-undecatrienal and (E)-8-methoxy-4,8-dimethylnon-2-enal, among others. As such, the unexpected data is not commensurate in scope with the claimed language and the obviousness rejection is maintained.
Applicant further states “Pelzer merely teaches a single compound closely related to the compounds of formula (I). Pelzer is specifically directed to the use of this single compound, and does not teach or suggest modifications of this compound, let alone modifications of this compound combined with the specific musk compounds as presently claimed.” In response, attention is directed to the rejection as set forth above, wherein Pelzer teaches there is a need for further fragrances and fragrance compositions with a musk note [0006], further teaching the main ingredient of naturally occurring musk is muscone [0004], and further teach the hexadeca-8,15-dienal in a mixture with other fragrance substances (claim 27). As such, it would have been obvious to one of ordinary skill in the art to use the hexadeca-8,15-dienal in combination with the muscone in order to modify the intensity the perception of the musk odor, thereby arriving at the claimed invention.
Regarding the rejections over Bedoukian, Applicant states “Bedoukian merely teaches isomeric alkadienal compounds that impract fragrance or favor”. And further states “the compounds of Bedoukian impart their own fragrance or flavors, and do not impact the fragrance or flavors of separate musk compounds.” In response, attention is directed to the disclosure of Bedoukian, as set forth in the rejection above, wherein Bedoukian teaches the at least one isomeric alkadienal is combined with macrolactone-musks (claim 14). 
 For these reasons, Applicant's arguments are not persuasive. 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ishihara,et al. (US PG Pub 2005/0245407 A1) teach a combination of a musk with one or more ingredients for a fragrance composition, wherein the fragrance composition comprises muscone, musk ketone, and 2,6 -nonadienal,(claim 3).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763